DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 6/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,543,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 28-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of reference does not disclose delivering a base flow of breathing gases to a patient, during a first exhalation portion, setting the inspiration trigger threshold at a first value; during a second portion of exhalation subsequent to the first exhalation portion, adjusting the base flow and decreasing the inspiration trigger threshold to a second value.
The closest prior art reference to Jafari et al (US 2002/0053345). Jafari teaches a ventilator which supplies a base flow and which adjusts trigger sensitivity in a second portion of exhalation. However, Jafari does not teach adjusting the base flow during the second portion of exhalation.
Thus, as none of the prior art teaches all of the functional and structural limitations of the claims, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785